DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 10/20/2020. It is noted, however, that applicant has not filed a certified copy of the ES2020032363 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 4, first nylon cap is not shown in any of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the phrase “a set of caps” renders the claim vague and indefinite since it fails to refer back to and further modify the term “a cap” initially recited in claim 4.
In regard to claim 8, the term “the half closer to the proximal end” lacks positive antecedent basis.
In regard to claim 9, the phrase “a second nylon cap which is attached by means of a screw” renders the claim vague and indefinite since it is unclear to what structure the second nylon cap is exactly attached to.
In regard to claim 9, the terms “the distal side” and “the proximal portion” lack antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2018-33342 to Hashimoto et al.
Hashimoto et al. disclose a fish-holding device (1), comprising a hollow tube (3) with a distal end (lower end of 3 in Fig. 1), a proximal end (upper end of 3 in Fig. 1), and a channel (3M); a hook (4) attached to the distal end of the tube; a movable element (5) inserted in the hollow tube and guided, along the channel, by a release element (16, 81, 82) attached to the movable element, the movable element being slidable in a direction parallel to the hollow tube (5 generally moves in a direction parallel to the axis of 3) between a closed position (see Fig. 1), wherein an end of the movable element abuts against a free and blunt end of the hook, and an open position (see Fig. 6), wherein the end of the movable element remains separated from the free and blunt end of the hook; the movable element is associated with a spring (33) that biases the movable element towards the closed position (see Fig. 1); and the channel includes a plurality of lateral retaining grooves (12) configured for housing the release element in different positions along the channel, retaining the movable element in the open position at different distances from the free and blunt end of the hook (when 13A is positioned at various locations along the length of 12 as shown in Figs. 1, 5, and 6, it results in associated positions of 5 with respect to 4).
In regard to claim 8, Hashimoto et al. disclose wherein the hollow tube (3) includes a handle (2) around the half closer to the proximal end (upper end of 3 in Fig. 1).
Claim(s) 1, 2, 4, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weiss 2,295,021.
Weiss discloses a fish-holding device (see Fig. 1), comprising a hollow tube (4) with a distal end (left end of 4 in Fig. 1), a proximal end (right end of 1 in Fig. 1), and a channel (15-19); a hook (2) attached to the distal end of the tube; a movable element (5) inserted in the hollow tube and guided, along the channel, by a release element (14) attached to the movable element, the movable element being slidable in a direction parallel to the hollow tube (14 can move along 15) between a closed position (see Fig. 1), wherein an end of the movable element abuts against a free and blunt end of the hook, and an open position (when 14 is moved rearwardly toward 18-19), wherein the end of the movable element remains separated from the free and blunt end of the hook; the movable element is associated with a spring (8) that biases the movable element towards the closed position (see Fig. 1); and the channel includes a plurality of lateral retaining grooves (17-19) configured for housing the release element in different positions along the channel, retaining the movable element in the open position at different distances from the free and blunt end of the hook (when 14 is positioned at various locations along the length of 15-19 as shown in Fig. 1, it results in associated positions of 5 with respect to 2).
In regard to claim 2, Weiss discloses wherein the movable element (5) is a straight bar having the potential of rotation within the hollow tube (5 with 14 can rotate as it travels along the path of 15-19), enabling the insertion and removal of the release element into/from the lateral retaining grooves of the channel by means of the rotation of the movable element.
In regard to claim 4, Weiss discloses wherein the spring (8) is within the hollow tube, encircling the movable element (8 encircles 11 of 5 and the recess 6 of 5), and wherein the distal end of the tube includes, attached thereon, a cap (13) on which an end (10) of the spring rests.
In regard to claim 5, Weiss discloses wherein the attachment (threaded engagement between 13 & 4) between the cap and the distal end of the tube is configured to provide a plurality of attachment positions of the cap, at different longitudinal positions within the tube (depending upon the degree to which the threads of 13 are screwed into 4, it will dictate the longitudinal position of 13 within 4).
In regard to claim 8, Weiss discloses wherein the hollow tube (4) includes a handle (1, 3) around the half closer to the proximal end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-33342 to Hashimoto et al.
In regard to claim 10, Hashimoto et al. disclose wherein the hook (4) and the movable element (5) are manufactured from stainless steel for a rust preventative effect, and the tube (3) is manufactured from aluminum for a rust preventative effect, but does not disclose the tube is manufactured from stainless steel.  It would have been an obvious matter of design choice before the effective filing date of the invention to modify the aluminum tube of Hashimoto et al. such that it is manufactured from stainless steel since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the tube of Hashimoto et al. would perform equally as well by doing so, and because Hashitmoto et al. recognizes stainless steel as a material from which parts of the device may be manufactured for its rust preventative effect.
Claim(s) 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss 2,295,021 in view of Merser 3,811,158.
In regard to claim 3, Weiss does not disclose wherein a grip is fastened to the movable element and protrudes from the hollow tube through the proximal end, enabling the movement of the release element away from the free and blunt end of the hook, causing the compression of the spring, by pulling the grip.  Merser discloses wherein a grip (enlarged end/knob of movable element 40 in Fig. 6 or 50 in Figs. 4-5) is fastened to the movable element (40) and protrudes from the hollow tube through the proximal end (lower end of 24), enabling the movement of the release element away from the free and blunt end of the hook, causing the compression of the spring, by pulling the grip (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movable element of Weiss such that there is a grip fastened to the movable element and protrudes from the hollow tube through the proximal end in view of Merser in order to provide a means to the user for conveniently grasping a portion of the movable element and readily causing it to move to the open position without slippage.
Alternatively in regard to claim 4, Weiss does not disclose wherein the spring encircling the movable element.  Merser discloses wherein the spring (42) is within the hollow tube (24), encircling the movable element (40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spring of Weiss such that it encircles the movable element in view of Merser in order to provide an alternative configuration for the spring such that it encircles the movable element while still providing the necessary biasing force of the movable element toward the closed position.
In regard to claim 7, Weiss does not disclose wherein a portion of the hook, which includes the free and blunt end of the hook, is parallel to the hollow tube and coaxial with the portion of the movable element containing the end of the movable element.  Merser discloses wherein a portion of the hook (28 or 28, 46), which includes the free and blunt end of the hook, is parallel to the hollow tube (24) and coaxial with the portion of the movable element containing the end of the movable element (see Fig. 6 or 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the portion of the hook, which includes the free and blunt end of the hook of Weiss such that it is parallel to the hollow tube and coaxial with the portion of the movable element containing the end of the movable element in view of Merser in order to provide a strong connection between the aligned opposing flat surfaces on the hook and movable element which fully utilize the purely axial biasing force of the spring to provide a gate which is difficult to open.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss 2,295,021 in view of Merser 3,811,158 or Anstee 2007/0137008.
Weiss does not disclose wherein the hook, the movable element, and the tube are manufactured from stainless steel.  Merser and Anstee disclose wherein the hook (16 OR 24), the movable element (40 OR 30, 32), and the tube (24 OR 22) are manufactured from stainless steel (see col. 6, lines 11-17 OR see para. 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hook, movable element, and tube of Weiss such that they are manufactured from stainless steel in view of Merser or Anstee in order to provide a very strong material that is resistant to corrosion.
Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty 2,723,152 in view of Lewry 2,522,454 or Bettis 949,750.
Doty discloses a fish-holding device, comprising a hollow tube (10) with a distal end (left end of 10 in Fig. 1), a proximal end (right end of 10 in Fig. 1), and a channel (24); a hook (6) attached to the distal end of the tube; a movable element (16) inserted in the hollow tube and guided, along the channel, by a release element (22) attached to the movable element, the movable element being slidable in a direction parallel to the hollow tube between a closed position (see Fig. 1), wherein an end of the movable element abuts against a free and blunt end of the hook, and an open position (when there is a gap between 16 & 18), wherein the end of the movable element remains separated from the free and blunt end of the hook; the movable element is associated with a spring (26) that biases the movable element towards the closed position; and the channel includes a lateral retaining groove (30) configured for housing the release element in a different position along the channel, retaining the movable element in the open position at a different distance from the free and blunt end of the hook, but does not disclose the channel includes a plurality of lateral retaining grooves configured for housing the release element at different positions along the channel, retaining the movable element in the open position at different distances from the free and blunt end of the hook.  Lewry discloses a hook (25-26); a movable element (18) guided by a release element (17, 20) attached to the movable element, the movable element being slidable in a direction parallel to the longitudinal axis of the device between a closed position (see Fig. 4) and an open position (see Fig. 1), wherein an end of the movable element controls the opening defined by the hook, a plurality of lateral retaining grooves (19) configured for housing the release element (20) in different positions, retaining the movable element (18) in the open position at different distances to control the size of the opening defined by the hook (see col. 1, lines 45-49).  Bettis discloses a hook (25-26); a movable element (11) guided by a release element (14-16) attached to the movable element, the movable element being slidable in a direction parallel to the longitudinal axis of the device between a closed position (see Fig. 1) and an open position (see Fig. 2), wherein an end (29) of the movable element abuts against a free and blunt end of the hook (26) in a closed position, and wherein an end (29) of the movable element remains separated from the free and blunt end of the hook in an open position (see Fig. 2), a plurality of lateral retaining grooves (13) configured for housing the release element (15) in different positions, retaining the movable element (11) in the open position at different distances to control the size of the opening defined by the hook (see lines 62-78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the channel of Doty such that it includes a plurality of lateral retaining grooves configured for housing the release element at different positions along the channel, retaining the movable element in the open position at different distances from the free and blunt end of the hook in view of Lewry or Bettis in order to adjust the size of the gap between the end of the movable element and the free and blunt end of the hook so as to accommodate various sizes of caught fish.
In regard to claim 2, Doty and Lewry or Bettis disclose wherein the movable element (16 of Doty) is a straight bar having the potential of rotation within the hollow tube, enabling the insertion and removal of the release element into/from the lateral retaining grooves (19 of Lewry, 13 of Bettis) of the channel by means of the rotation of the movable element (22 of Doty rotates from 24 into 30).
In regard to claim 7, Doty discloses wherein a portion of the hook, which includes the free and blunt end of the hook (18), is parallel to the hollow tube (10) and coaxial with the portion of the movable element containing the end (34) of the movable element.
In regard to claim 8, Doty discloses wherein the hollow tube (10) includes a handle (12) around the half closer to the proximal end (see Fig. 1).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty 2,723,152 in view of Lewry 2,522,454 or Bettis 949,750 as applied to claim 1 above, and further in view of Merser 3,811,158.
In regard to claim 3, Doty does not disclose wherein a grip is fastened to the movable element and protrudes from the hollow tube through the proximal end, enabling the movement of the release element away from the free and blunt end of the hook, causing the compression of the spring, by pulling the grip.  Merser discloses wherein a grip (enlarged end/knob of movable element 40 in Fig. 6 or 50 in Figs. 4-5) is fastened to the movable element (40) and protrudes from the hollow tube through the proximal end (lower end of 24), enabling the movement of the release element away from the free and blunt end of the hook, causing the compression of the spring, by pulling the grip (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movable element of Doty such that there is a grip fastened to the movable element and protrudes from the hollow tube through the proximal end in view of Merser in order to provide a means to the user for conveniently grasping a portion of the movable element and readily causing it to move to the open position without slippage.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty 2,723,152 in view of Lewry 2,522,454 or Bettis 949,750 as applied to claim 1 above, and further in view of Merser 3,811,158 and Weiss 2,295,021.
In regard to claim 4, Doty discloses wherein the spring (26) is within the hollow tube (10), abutting an end of the movable element (16), but does not disclose wherein the spring encircling the movable element.  Merser discloses wherein the spring (42) is within the hollow tube (24), encircling the movable element (40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spring of Doty such that it encircles the movable element in view of Merser in order to provide an alternative configuration for the spring such that it encircles the movable element while still providing the necessary biasing force of the movable element toward the closed position.  Doty discloses an abutment pin (28) against which an end of the spring rests, but does not disclose wherein the distal end of the tube includes, attached thereon, a cap on which an end of the spring rests.  Weiss discloses wherein the distal end of the tube includes, attached thereon, a cap (13) on which an end (10) of the spring rests.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the tube of Doty such that it includes, attached thereon, a cap on which an end of the spring rests in view of Weiss in order to provide a means for easily accessing the spring within the hollow tube when it is necessary to repair or replace the spring. 
In regard to claim 5, Doty and Weiss disclose wherein the attachment (threaded engagement between 13 & 4 of Weiss) between the cap and the distal end of the tube is configured to provide a plurality of attachment positions of the cap, at different longitudinal positions within the tube (depending upon the degree to which the threads of 13 are screwed into 4, it will dictate the longitudinal position of 13 within 4 of Weiss).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty 2,723,152 in view of Lewry 2,522,454 or Bettis 949,750 as applied to claim 1 above, and further in view of Merser 3,811,158 or Anstee 2007/0137008.
Doty does not disclose wherein the hook, the movable element, and the tube are manufactured from stainless steel.  Merser and Anstee disclose wherein the hook (16 OR 24), the movable element (40 OR 30, 32), and the tube (24 OR 22) are manufactured from stainless steel (see col. 6, lines 11-17 OR see para. 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hook, movable element, and tube of Doty such that they are manufactured from stainless steel in view of Merser or Anstee in order to provide a very strong material that is resistant to corrosion.

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA